Citation Nr: 1430625	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for nerve damage to the bilateral upper extremities, to include as secondary to the cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1961 to December 1977.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

These matters were previously remanded by the Board for further development in August 2012.  Such has been completed and these matters are returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not exhibit a cervical spine disorder within one year after discharge from service and it is not otherwise shown to be associated with service.

2.  The Veteran did not exhibit nerve damage to the bilateral upper extremities in service or within one year after discharge from service, it is not otherwise shown to be associated with service or with an injury or disease of service origin.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Nerve damage to the bilateral upper extremities was not incurred in or aggravated by service, is not due to a service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in May 2006.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  Additionally, the Veteran was provided with a VA examination in September 2012 pursuant to the August 2012 Board remand.

As such, the Board finds there has been substantial compliance with its August 2012 remand directives as a contemporaneous VA examination was conducted.  In addition, the Veteran's active duty service from November 1961 to September 1966 was confirmed by the National Archives and Records' Administration. Furthermore, the Board requested that records from the Atlanta VA Medical Center (VAMC) since November 2009 be obtained and associated with the file.  The Board notes that these records are within the Virtual VA records system.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. Service Connection

The Veteran contends that he currently suffers from a cervical spine disorder resulting from parachuting during his active duty service.  The Veteran further claims his nerve damage to the bilateral upper extremities is secondary to his cervical spine disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic disabilities, such as arthritis and organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Cervical Spine Disorder

Turning to the evidence of record, the Veteran's service treatment records note complaints of neck pain on April 27, 1977.  The in-service doctor, Dr. R.M.S., who treated the Veteran noted a history of over exercise.  The Veteran did not have any neurological symptoms.  The neck was symmetrical and the strength and reflexes were normal.  A preliminary assessment noted degenerative joint disease.  However, according to an April 29, 1977, in-service medical report, Dr. R.M.S. determined the Veteran's symptoms had resolved.  While there are several reports of treatment of the lumbar spine, there are no further complaints of, or treatment for, the cervical spine contained in the service treatment records.  The August 1977 Report of Medical Examination at separation indicates the Veteran's neck was normal.  Also, the report indicated that the spine was abnormal but does not specify whether it is regarding the lumbar spine or the cervical, or both.  However, according to the August 1977 Report of Medical History, the Veteran reported recurrent back pain but noted a history of recurrent lumbar spine condition.  

The Veteran's post-service treatment records, VA and private, reflect he has been diagnosed and treated for a cervical spine disorder.  However, there is no opinion within these records that the Veteran's cervical spine disorder is the result of his military service. 

Subsequently, pursuant to the Board's August 2012 Remand, the Veteran underwent a VA examination where a diagnosis of cervical spine stenosis, status post two surgical decompression and fusion, was confirmed.  Testing indicated the presence of arthritis (degenerative joint disease).  Upon review of the evidence of record, a physical examination, and the Veteran's lay statements, the examiner determined that the Veteran's "[c]ervical stenosis and myelopathy or one experienced during the current course of appeal, is less likely as not onset during the [V]eteran's active service or causally related to his service, to include parachute jumping." 

The examiner noted that there was one occasion of neck pain during service which was acute and resolved soon after initial treatment.  The examiner determined that the Veteran's first medical treatment for cervical problems was documented in 1995, which is eighteen years after the Veteran separated from service.  The examiner explained that "[a]cute trauma related to parachute jumps, should have presented at [the] time of, or soon after injury.  Stenosis of the cervical spine is a narrowing of the spinal column that causes pressure on the spinal cord, or narrowing of the neural formina where spinal nerves leave the spinal column."  Therefore, the examiner concluded that spinal stenosis is a condition of aging. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's cervical spine disorder is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the cervical spine disorder and his military service. 

Regarding the Veteran's claim, the Board notes that there is no evidence of record which disputes the Veteran's claim that he currently has a cervical spine disorder as he was diagnosed with cervical spine stenosis.  Accordingly, the Board finds that a current disability exists, and the first element of service connection is satisfied as to this issue. 

The second element of service connection, that of in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation of any complaints of, treatment for, or diagnosis related to a chronic cervical spine disorder other than one complaint of pain in his neck reported during service in April 1977 (although that same month, it was noted the condition had resolved).  The Board has also considered the Veteran's statements concerning the onset of his cervical spine disorder.  The Veteran has stated that his cervical spine disorder is the result of parachuting during service.  In addition, the Board has also considered the notation of an abnormal spine at separation absent whether it is the lumbar or cervical spine.  As such, the Board finds it is questionable whether the Veteran did in fact have a cervical spine disability during service.  Nevertheless, upon affording the Veteran the benefit-of doubt, the second element of a service connection claim is satisfied as well.

With respect to third crucial element of service connection, that of nexus or relationship, there is no medical evidence of record relating the Veteran's cervical spine disorder to his military service.  The September 2012 etiology opinion from a VA examiner does not relate the Veteran's cervical spine disorder to service.  Rather, the VA examiner attributed the cervical spine stenosis to aging.  The VA examiner further explained that acute trauma related to parachute jumps should have presented at the time of, or soon after, the injury.  Furthermore, the VA examiner noted the in-service neck pain had resolved a few days later.

In this case, the Veteran does not allege continuity of symptomatology, rather, only his belief that his cervical spine disorder stemmed from parachuting during service.  The Board does not ignore an assessment of degenerative joint disease in service, however, there is no evidence of x-rays or diagnostic studies to confirm the presence of such and when seen by the same in-service doctor a few days after the initial report of pain and treatment, it was determined the Veteran's symptoms had resolved.  In addition, upon review of the evidence of record, a physical examination, and the Veteran's lay statements, the VA examiner was in agreement with the in-service doctor that the Veteran's symptoms had resolved and determined the Veteran's current disorder is related to aging.  Furthermore, the Veteran did not report a chronic neck or cervical spine disorder at separation.  As such, the evidence does not establish continuity of symptomatology.

The Board acknowledges the Veteran's statement that his cervical spine disorder stems from his military service.  However, beyond the Veteran's assertions, the earliest evidence of record demonstrating that the Veteran complained or was treated for a cervical spine disorder was in 1995, eighteen years after his active service discharge.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).

In addition, the United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Here, as stated, the eighteen year lapse is against the claim that such is related to service.  As such, there is also no evidence that the Veteran's cervical spine disorder manifested to a compensable degree within one year after discharge from service.  

There is no dispute that the Veteran is competent to report symptoms of cervical spine pain/disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the only evidence of record in support of the Veteran's claim consists of his own lay statements.  However, the Veteran's etiological theory has not been supported by a medical professional.  In addition, the Board finds that the Veteran is not competent to offer an etiology opinion.  To the extent that the Veteran himself has related his cervical spine disorder to his service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

The Board finds that the Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) (It is the claimant's responsibility to support a claim for VA benefits).

Although the Veteran has established that he currently suffers from a cervical spine disorder, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  As such, the third element of Hickson is not met and therefore, the claim for service connection for a cervical spine disorder must be denied.  In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is accordingly denied.

Nerve damage Bilateral Upper Extremities

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439   (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for nerve damage to the bilateral upper extremities on both direct and secondary bases.

As stated, the Veteran has also claimed that he has nerve damage to the bilateral upper extremities that is secondary to his cervical spine disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the claim for service connection on a secondary basis fails and that it did not otherwise manifest as a result of military service.  As such, service connection is not warranted.

First, turning to the Veteran's claim of secondary service connection, the Board concluded that entitlement to service connection for cervical spine disorder, as detailed above, was not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for nerve damage to the bilateral upper extremities, as secondary to cervical spine disorder, must fail.  The Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit). 

Likewise, the preponderance of the evidence of record suggests that service connection for the Veteran's claim is not warranted on a direct or presumptive basis. 

The Board acknowledges that the evidence of record indicates current treatment and/or diagnosis of bilateral upper extremity paresthesias.  As such, the first Hickson element, evidence of a current disability, is therefore met with respect to this claim.

Regarding the second element of Hickson, an in-service disease or injury, the Veteran's service treatment records are silent as to complaints, treatment, or diagnosis of bilateral upper extremity paresthesias, or of any or sensory abnormality.  The Veteran's August 1977 Report of Medical Examination is also silent for any abnormalities related to the current claim.  In addition, the Veteran's August 1977 Report of Medical History also did not indicate any reports of numbness or sensory loss.  According to the evidence of record, this condition was also not shown within one year of service discharge.  Furthermore, the Veteran did not contend that this condition existed during service or that he experienced a continuity of symptomatology since service.  Therefore, the second element of Hickson has not been met, and the Veteran's claim fails on that basis alone.

As such, because the second element of Hickson is not met, the third and crucial Hickson element, evidence of a nexus, cannot be satisfied.  Thus, service connection is not warranted.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  There is no evidence of record that the Veteran's claimed nerve damage to the bilateral upper extremities is related to his military service.  The Board finds that the Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor but he did not do so.  See 38 U.S.C.A. § 5107(a) (It is the claimant's responsibility to support a claim for VA benefits). Accordingly, as the lay and medical evidence of record indicate that there is no etiological relationship between his nerve damage to the bilateral upper extremities and his military service, service connection is not warranted. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for nerve damage to the bilateral upper extremities, to include as secondary to a cervical spine disorder, must be denied.  See 38 U.S.C.A. § 5107(b) (West); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

	
ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for nerve damage to the bilateral upper extremities, to include as secondary to the cervical spine disorder, is denied.



____________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


